JONES, Justice
(dissenting).
I respectfully dissent. The appellant’s interpretation appears to me to express that which was intended by the legislature when it enacted Title 7, Section 755, Code of Alabama 1940, as last amended.
The words “Either party”, which appear at the beginning of the second sentence, are at least sufficiently equivocal to raise a question as to its meaning; and, consequently, I would resolve this doubt in favor of allowing the appeal. I, therefore, would hold that an appeal may be effected under this section from a final decree sustaining a demurrer to a cross-bill and dismissing the cross-bill with prejudice.
Having denied the appellees’ motion to dismiss the appeal, I would address the merits thusly: The single issue presented for determination on the appeal of this case on its merits, as posed by the pleadings, is:
Does the restrictive covenant of the lease agreement as amended prohibit the leasing by Midfield Park to A & P of the premises next to the store of WinnDixie ?
I would answer this question in the negative and agree with the contentions of appellees, Midfield Park and A & P, that the restrictive covenant does not bind either of *7them; and I would affirm the trial court’s decree sustaining the demurrer to the appellant’s cross-bill.
The pertinent passage of the restrictive covenant is quoted, viz:
“Lessor hereby warrants that its heirs, executors, administrators, assigns and successors in title during the term of this lease or any options herein granted will not lease, rent, occupy or permit to be occupied, or sell without a covenant prohibiting their use or occupancy as a store for retail business such as that of the Lessee, any presmises owned or leased by it or its legal representatives, not now occupied as such a store within a distance of 1,000 feet from the premises hereby demised, * * (Emphasis added.)
The rule of construction here applicable was stated in Canal Ins. Co. v. Stidham, 281 Ala. 493, 205 So.2d 516 (1967):
“ * * * where the parties have reduced their agreement to writing, the writing, in the absence of fraud or mistake, is the sole expositor of the transaction and the agreement of the parties. A court cannot, under the guise of construction, provide a new and different contract for the parties. * * See also Babcock v. Smith, 285 Ala. 557, 234 So.2d 573 (1970).
When this rule of law is applied to the pertinent language of the lease agreement, the inescapable conclusion is that the lessor’s heirs, etc. are bound by the restriction but not the lessor itself. The covenant shows on its face that it does not apply to the lessor, Midfield Park, nor to the lessee, A & P. In Springdale Gayfer’s Store Co. v. D. H. Holmes Co., 281 Ala. 267, 201 So.2d 855 (1967), this court wrote:
“ * * * Where a contract is unambiguous and plain in expression, we know of no canon of construction that warrants an interpretation whose only effect is to relieve a party to the contract from consequences deemed by him hard or unfair. Where the parties express without ambiguity their intention, no court can alter the agreement, and no room for judicial construction is left. * * *
<< * * *
“ * * * Where the language of the restriction is clear and unambiguous, it will be given its manifest meaning, * * * ff
Appellant, Winn-Dixie, suggests:
“Although the intention of the parties might be more clearly stated had the words ‘it and’ been included, Paragraph 18, even as written, clearly binds Midfield Park and A & P. The paragraph restricts ‘any premises owned or leased by it [Lessor] or its legal representatives.’ In addition, the paragraph provides, ‘Assignee shall not cancel this lease by reason of Lessor’s violation of its exclusive rights,’ and in the event of foreclosure ‘Assignee shall have the same rights granted by its Lease against the present Lessor or any successor thereof.’ These references to ‘Lessor’s violation’ and rights ‘against the present Lessor’ clearly establish that the restrictions are intended to bind Midfield Park.” (Emphasis and brackets are appellant’s.)
In my opinion, the absence of the words “it and” following the phrase “Lessor hereby warrants that” in paragraph 18 of the lease agreement is a fatal defect; and the court must take the lease as it is written and cannot construe it to mean other than that which the parties expressed therein.
In so concluding, I am not unmindful of that line of cases holding to the effect that where the language in a contract is unclear or ambiguous on its face, or where a latent ambiguity exists, the court may look beyond the “four corners” of the instrument to determine the intent of the parties. In such cases of ambiguity, either of the pa*8tent or latent variety, parol testimony, as well as other written or oral arguments relating to the same subject matter, may be admissible to assist the court in its construction of the contract. See Ford v. Ward, 272 Ala. 235, 130 So.2d 380 (1961).
This rule of construction has no application here, however, since the plain and clear meaning of the language discloses no ambiguity on its face, nor does the appellant attempt to allege a latent ambiguity. Likewise, and for the same reason, there is no field of operation for the further rule announced in the Springdale Gayfer’s case, supra, to the effect that any such doubts and ambiguities must be resolved against the party seeking enforcement. (For a discussion of the policy reasons for this rule, see 20 Am.Jur.2d, Covenants, Conditions, Etc., § 187, pp. 755-6.)
I would hold, therefore, that the decree of the trial court sustaining the demurrers to the appellant’s amended cross-bill is due to be affirmed.
FAULKNER, J., concurs.